Citation Nr: 0327964	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision that denied service 
connection for a back injury, bilateral hearing loss, and 
pneumonia, and that denied an application to reopen a claim 
for service connection for bilateral pes planus.


FINDINGS OF FACT

1.  A back injury in service is not shown.  A back disorder 
began years after service and was not caused by any incident 
of service.

2.  The veteran's current bilateral hearing loss began during 
active service.

3.  An episode of pneumonia in service was acute and 
transitory and resolved without residuals.  A chronic 
respiratory condition began years after service and was not 
caused by any incident of service.

4.  A claim for service connection bilateral pes planus was 
previously denied in an unappealed April 1949 RO decision.  
Evidence received since this final RO decision is cumulative 
or redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Claimed residuals of a back injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Claimed residuals of pneumonia were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral pes planus, and 
the April 1949 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from November 
1942 to December 1945, including service in the South Pacific 
during World War II.

Service medical records show that the veteran was treated for 
acute bronchitis and acute nasopharyngitis in February 1943.  
He was seen for continuing respiratory problems in March 
1943.  Initial working impressions were possible bronchial 
asthma and possible chronic bronchitis, bronchiectasis, 
tuberculosis, and unresolved pneumonia.  Chest X-rays showed 
pneumonic infiltration, which resolved completely during 
hospitalization.  After several weeks of treatment, he was 
discharged to duty in good condition in early April 1943.  
Final diagnoses were acute, moderate, bilateral catarrhal 
bronchitis and atypical primary pneumonia.  

In July 1945, he was treated for acute nasopharyngitis.  On 
his December 1945 separation physical examination, it was 
noted that he had a history of a fungus in the ears for one 
year, which was "OK" at present.  On objective examination 
of the ears, it was noted that he had had external otitis, 
which had healed, with no disability.  Whispered hearing test 
was normal.  A chest X-ray was negative.  His lungs, feet, 
and musculoskeletal system were normal.   

On VA hospitalization for a recent head injury in December 
1948, a chest X-ray was negative.  

On VA examination in March 1949, the veteran complained of 
ear trouble.  His respiratory system was normal on physical 
examination.  Chest X-ray showed considerable hilus and 
peribronchial thickening.  He also had second degree 
bilateral pes planus.  An accompanying ear examination noted 
complaints of discharging, itching, and swelling in the ears 
with hearing loss since service in the South Pacific.  The 
diagnosis was chronic bilateral catarrhal otitis media.  The 
doctor stated that the veteran undoubtedly had had a fungal 
infection, but there was no sign of it at present; however, 
the bilateral retraction of his ear drums was an indication 
of chronic catarrhal otitis media.

The RO denied service connection for bilateral otitis media 
and bilateral pes planus in an April 1949 rating decision, 
which the veteran did not appeal and thus became final.  

A private doctor wrote in August 1949 that he had seen the 
veteran for weight loss, cough, right chest pain, and general 
weakness that started six months earlier.  The diagnosis was 
probable pulmonary tuberculosis of the right lung and 
pericarditis.  However, other medical statements in August 
and September 1949, while noting chest complaints, indicated 
that physical examination and chest X-ray were normal, and no 
pathology was found.

In September 1950, the RO denied service connection for a 
lung condition.  The veteran did not appeal this decision, 
which thus became final.  

In December 1950, the veteran was seen for complaints of 
chest and shoulder pains for the past four years, pains on 
the left side of the head for the past seven years, chronic 
productive cough, general malaise, intermittent fever for the 
past two years, and recent loss of weight, with recent 
worsening of his symptoms.  He was admitted to a VA hospital 
for treatment with an assessment of probable early 
tuberculosis.  It was noted that a private doctor had told 
the veteran that X-rays had not identified any pulmonary 
pathology.  As compared with prior VA X-rays from December 
1948 and August 1949, there had been no change.  During the 
admission, tuberculosis was not found.  

A VA doctor wrote in June 1951 that the veteran was seen in 
the last year for a complaint of bronchitis and was now 
complaining of cough, but there was no disease at present.  

In January 1958, the RO denied an application to reopen a 
claim for service connection for an ear condition, including 
hearing loss and painful ears.  The veteran did not appeal 
this decision, which thus is final.  

Since June 1973, the veteran has been rated permanently and 
totally disabled for purposes of a VA disability pension due 
to non-service-connected disabilities.  

A private doctor, L.S. Kimbrough, M.D., wrote in June 1973 
that he had been treating the veteran since September 1972.  
Diagnoses included chronic obstructive airway disease, 
diabetes mellitus, a large papilloma in the left ear that was 
removed but had regrown and filled the entire left ear canal, 
type IV hyperlipemia, a hiatus hernia with esophageal reflux, 
eventration of the diaphragm, and hypertension.  

On VA examination in August 1973, the medical history 
included treatment since 1972 by Dr. Kimbrough for various 
medical conditions, including esophageal hiatal reflux, 
diabetes, and high blood pressure, and treatment in 1972 or 
1973 at a VA Medical Center for multiple lipomatosis, where 
his complaints had included numerous symptoms, including back 
pain, but where the only abnormality found had been multiple 
lipomatosis.  At the time of the examination, the veteran 
complained of lumbar back pain with aching of his shoulders 
sometimes.  He had second degree pes planus and a tendency to 
hallux valgus in the great toes.  Diagnoses included 
degenerative arthritis of the cervical and lumbar spine; X-
rays showed minimal degenerative changes.  

On VA ENT examination in August 1973, the veteran vaguely 
remembered the onset of left-sided otitis and otorrhea during 
service; the examining doctor stated that the veteran was a 
very poor historian and was virtually unable to give a 
coherent history regarding his otologic problems.  The 
history also included apparent surgery in 1972 at Children's 
Hospital in San Francisco, California.  Diagnoses now were a 
history of chronic otitis media, left, with probable mastoid 
surgery on the left; mixed conductive hearing loss, severe, 
left, secondary to the otitis media; and severe stenosis of 
the left external auditory canal.  The examining doctor, 
however, cautioned that it was difficult to assemble an 
otologic background.  A report of an accompanying 
audiological evaluation depicts some hearing loss in both 
ears.

On VA chest examination in October 1973, the veteran did not 
have rales, rhonchi, or wheezing.  His breath sounds were 
normal.  There was no evidence of cyanosis, dyspnea, or 
spontaneous cough.  No lung disease was found; the only other 
diagnosis was eventration of the diaphragm, which was 
asymptomatic.  

On VA psychiatric examination in October 1973, the examining 
doctor stated that the veteran had not elaborated any 
psychologic symptoms, but that his complaints of insomnia, 
weakness, trembling, thoracic oppression, headaches, and 
blackouts could be manifestations of psychophysiologic 
conversion reaction.  

Dr. Kimbrough wrote in September 1974 that the veteran 
complained of diminished hearing in the left ear.  He noted 
that a papilloma had been removed from the left ear in 1973.  
The veteran also had a cough and dyspnea on exertion.  He had 
left ear tympanic membrane scarring from surgery, but an 
unremarkable right tympanic membrane.  Hearing was diminished 
on the left.  He had coarse bronchial rales throughout the 
pulmonary parenchyma; pulmonary function studies showed 
moderately severe restrictive pulmonary disease.  His spine 
and back were unremarkable.  Pertinent diagnoses were 
moderately severe chronic obstructive airway disease, partial 
hearing loss in the left ear, and chronic bronchitis.   

Records from the St. Francis Cabrini Hospital in Alexandria, 
Louisiana, from 1978 to 1993 show treatment for conditions 
such as gastrointestinal and cardiac problems.  

On private hospitalization for heart problems in October 
1989, the veteran denied any dyspnea or back pain; 
examination showed no deformities.  A hospital report shows 
that the past history was remarkable only for pneumonia three 
years earlier.  

The veteran was hospitalized in January 1999 for chest pain 
and exertional dyspnea.  

VA outpatient treatment records from the VA Medical Center in 
Alexandria, Louisiana, from December 1999 to April 2001 show 
treatment for conditions such as diabetes, heart and eye 
problems, and a transient ischemic attack.  

He sought treatment in April 2000 for knee and back pain, and 
for hearing problems.  On a new patient examination in April 
2000, it was noted that the veteran reported he had busted 
his ear drum during service.  He complained of a cough, 
shortness of breath, and arthritic pains in various areas 
including his low back.  On examination, there were no 
wheezes or rales.  There was no kyphoscoliosis, tenderness, 
or pain of the spine, and movements were within normal 
limits.

In June 2000, he was seen for possible fungal infection at 
the base of his toes.  

The veteran filed an application to reopen the claim for 
service connection for bilateral pes planus in March 2001.  

Since March 2001, the veteran has been eligible for special 
monthly pension based on the need for aid and attendance.

On VA aid and attendance examination in September 2001, his 
conditions were transient ischemic attacks, hypertension, 
diabetes mellitus, and renal insufficiency.  

In April 2002, the San Francisco, California VA Medical 
Center replied that they were unable to find any records of 
treatment of the veteran.

II. Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  The veteran's 
representative contends that certain evidence has not been 
requested; however, the record shows that the RO has 
requested the records from all VA and non-VA facilities for 
the time periods identified by the veteran in connection with 
these claims.  Records of some claimed treatment cannot be 
found.  The veteran has not identified any other treatment 
records that might be relevant to his claims.  Additional VA 
examinations are not necessary to decide the claims for 
service connection.  With respect to the application to 
reopen a previously denied claim for service connection, a VA 
examination is not warranted until a previously denied claim 
has been reopened with new and material evidence.  The notice 
and duty to assist provisions of the law are satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is rebuttably presumed for certain chronic 
diseases, including organic diseases of the nervous system 
(such as sensorineural hearing loss) and arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With regard to claimed residuals of a back injury, the 
service medical records from the veteran's 1942-1945 active 
duty do not show any back injury or a back disorder.  There 
is no evidence of arthritis of the spine within the 
presumptive year after service.  Medical records for a number 
of years after service are negative for a back disorder.  On 
VA examination in 1973, many years after service, it was 
noted that the veteran reported back pain at some point since 
1972.  X-rays from the 1973 VA examination showed minimal 
degenerative changes of the lumbar spine and cervical spine.  
There have been intermittent complaints of a back problem 
since then.

The weight of the credible evidence shows that the veteran 
did not have a back disorder during service or for many years 
after service, and the current back condition is not related 
to any incident of service.  Claimed residuals of a back 
injury were not incurred in or aggravated by active service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

With regard to claimed hearing loss, the service medical 
records from the veteran's 1942-1945 active duty do not 
mention hearing loss.  However, there were some ear problems 
in service.  The 1945 service separation examination noted a 
history of ear fungus and there was also reference to 
external otitis.  Only a whispered voice test was available 
to test hearing at this examination.  At a post-service 
examination in 1949, the veteran gave a history of ear 
problems including hearing loss since serving in the South 
Pacific.  At the 1949 examination, the doctor commented the 
that the veteran had previously had a fungal infection, and 
there were current findings of otitis media.  Later medical 
records, such as those in 1973, show various ear problems, 
along with hearing loss.  There is sufficient evidence of 
current hearing loss of both ears (38 C.F.R. § 3.385), which 
apparently is mixed in nature (having conductive and 
sensorineural components).  In various statements over the 
years since service, the veteran has given credible accounts 
of continuous hearing loss since ear infections and noise 
exposure when he was serving in the South Pacific during 
World War II.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With respect the 
bilateral hearing loss, the evidence as a whole raises a 
reasonable doubt that the veteran's current condition began 
in service.  Resolving reasonable doubt in his favor, the 
Board finds that his hearing loss originated in service.  
38 U.S.C.A. § 5107(b).  Bilateral hearing loss was incurred 
in service, and service connection is warranted.

With regard to claimed residuals of pneumonia, medical 
records show an episode of pneumonia during service in 1943.  
However, the records also show that such lung infection was 
only acute and transitory, resolving without residuals.  No 
lung disorder, including residuals of pneumonia, were found 
on the 1945 service separation examination.  There is no 
evidence of a chronic lung condition in the years immediately 
after service.  Since then the veteran has been periodically 
found to have lung problems, such as chronic obstructive 
pulmonary disease.  The post-service medical records do not 
identify residuals of the service episode of pneumonia, nor 
do the medical records link the post-service lung problems 
with the service episode of pneumonia.

The weight of the credible evidence demonstrates that the 
episode of pneumonia in service was acute and transitory and 
resolved without residuals, and a chronic respiratory 
condition began years after service and was not caused by any 
incident of service including the pneumonia episode.  Claimed 
residuals of pneumonia were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

2.  Application to reopen claim for service connection for 
bilateral pes planus

A claim for service connection for bilateral pes planus was 
previously denied in an unappealed April 1949 RO decision.  
This decision is considered final, although it may be 
reopened if new and material evidence has been submitted 
since that decision; and if the claim is so reopened, it will 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed in March 2001.  See 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a) (2003)).]

At the time of the RO's 1949 decision, the evidence included 
the veteran's statements, service medical records showing no 
pes planus during his 1942-1945 active duty, and post-service 
medical records showing pes planus in 1949.  

Evidence submitted since the RO decision includes more 
medical evidence which still does not show pes planus until 
years after service, as well as more statements from the 
veteran.  Such evidence is cumulative or redundant of 
previously considered evidence, and thus is not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999). Moreover, 
the additional medical evidence does not link the post-
service condition with the veteran's active duty, and thus is 
not material evidence; the additional medical evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that since the prior RO decision, new and 
material evidence has not been submitted to reopen the 
previously denied claim for service connection for bilateral 
pes planus, and thus the prior RO decision remains final.








ORDER

Service connection for residuals of a back injury is denied.

Service connection for bilateral hearing loss is granted.

Service connection for residuals of pneumonia is denied.

The application to reopen a claim for service connection for 
bilateral pes planus is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



